Title: Thomas Jefferson to George Watterston, 3 January 1816
From: Jefferson, Thomas
To: Watterston, George


          
            Sir
            Monticello Jan. 3. 16.
          
          My grandaughter Ellen Randolph has just set out for Richmond from whence she will go on to Washington in about ten days. she has in charge the two vols of Virginia laws which were not at home when the library went on, which she will have delivered to you. the only volume now remaining undelivered is the MS. one of laws in the hands of mr Hening as formerly stated. as soon as he has extracted from it what is necessary for his publication, he will send it on to you.—I remain in the hope of receiving from you a copy of my catalogue when printed, being very necessary in enabling me to replace many of the same editions of books. Accept the assurance of my esteem and respect.
          Th: Jefferson
        